Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 were previously pending and subject to a non-final office action mailed October 26, 2021.  Claims 1-3 and 5-8 were amended, claims 9-10 were left as previously presented and claim 4 was canceled.  Claims 1-3 and 5-10 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant's arguments filed on January 26, 2022 concerning the previous rejections of claims 1-10 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 rejection of claims 1-3 and 5-10 has been withdrawn.
Applicant’s arguments concerning the previous claim interpretation under 112(f) has been fully considered and persuasive. Therefore, the 112 (f) is withdrawn.  
Applicant’s arguments concerning the previous rejection of claims 1-10 has been fully considered but are moot in view of the new grounds of rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. referred herein as Choi (U.S. Patent Application Publication No. 2019/0271552) in view of Bai et al. referred herein as Bai (U.S. Patent Application Publication No. 2019/0163204).

As to claim 1, Choi teaches a vehicle share ride support system comprising: 
; (para. 23) 
estimates the arrival time of each of the plurality of users at the departure/arrival place based on the user moving information and the operation information (para. 24 and 53); 
generates, based on the user moving information and the estimated arrival time, user group information indicating a user group in which the plurality of users are grouped by the destination, including the users who are estimated to arrive at the planned alighting departure/arrival place within a predetermined time period including the estimated arrival time (para. 8, 31, 38 and 56-57).
allocates an available share ride vehicle to the user group indicated by the user group information (para 22, 23 and 38)
Choi does not teach:
acquires operation information including information related to an arrival time of the operating vehicle at the departure/arrival place, the operation information containing delay information of the operating vehicle behind an operation schedul
However, Bai teaches:
acquires operation information including information related to an arrival time of the operating vehicle at the departure/arrival place, the operation information 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the arrival time of the vehicles in Choi as taught by Bai. Motivation to do so comes from the knowledge well known in the art that doing so would make the system organized and more user friendly. 
As to claim 2, Choi in view of Bai teach all the limitations of claim 1 as discussed above. 
Choi further teaches:
wherein the processor acquires a current location of the user from a mobile terminal of the user, and estimates the operating vehicle to be used by the user based on the acquired current location (para. 56-57).
As to claim 3, Choi in view of Bai teach all the limitations of claim 1 as discussed above. 
Choi further teaches:
wherein the processor acquires commuting route information of the user, and estimates the operating vehicle to be used by the user, the planned alighting departure/arrival place, and/or the destination based on the commuting route information (para. 56-57).
As to claim 5, Choi in view of Bai teach all the limitations of claim 1 as discussed above. 
Choi further teaches:

As to claim 6, Choi in view of Bai teach all the limitations of claim 1 as discussed above. 
Choi further teaches:
Wherein the processor: re-estimates the arrival time when the operation information has been changed; and when the arrival time is re-estimated re-generates and outputs the user group information based on the re-estimated arrival time (para. 35).
As to claim 7, Choi in view of Bai teach all the limitations of claim 1 as discussed above. 
Choi further teaches:
acquires vehicle information on the vehicle available for share ride with the users; and allocation section that allocates the available vehicle to the user group indicated by the user group information based on the vehicle information (para. 24 and 55-57).
As to claim 8, Choi in view of Bai teach all the limitations of claim 7 as discussed above. 
Choi further teaches:
wherein the processor updates the vehicle allocation when the user group information is re-generated (para. 55-57).
As to claim 9, Choi in view of Bai teach all the limitations of claim 7 as discussed above. 
Choi further teaches:
wherein the vehicle corresponds to a shared vehicle to be shared with the users, a share ride vehicle intended to be permitted for share ride by an owner of the vehicle, or a taxi that allows a preliminarily assigned driver to transport the user upon request (para. 55-57).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. referred herein as Choi (U.S. Patent Application Publication No. 2019/0271552) in view of Bai et al. referred herein as Bai (U.S. Patent Application Publication No. 2019/0163204), further in view of Shoval et al. referred herein as Shovel (U.S. Patent Application Publication No. 2020/0334987).

As to claim 10, Choi in view of Bai teach all the limitations of claim 1 as discussed above.
Choi and Bai do not teach:
the public transportation includes a railroad, a bus, or an airplane.
However, Shoval teaches a system for servicing ride requests using a vehicle wherein the vehicle is a van or bus (para. 46).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use a bus in the transportation system of Choi in view of Bai as taught by Shoval. Motivation to do so comes from the knowledge that using a bus instead of a vehicle would accommodate a larger number of passengers and .

                                                                                                                                                                                         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628